DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 12 Nov 2021, in which claims 3, 9, 12, 15-18, 21-23, and 27-30 are amended to change the scope and breadth of the claim, claims 1-2, 4-8, 10-11, and 24-26 are canceled, and new claims 31-51 are added.

This application is a domestic application, filed 20 Mar 2020; and claims benefit as a CON of 16/438,340, filed 11 Jun 2019; which claims benefit as a CON of 16/192,681, filed 15 Nov 2018; claims benefit as a CON of 15/958,930, filed 20 Apr 2018; which claims benefit as a DIV of 14/683,415, filed 10 Apr 2015, issued as PAT 10478450; which claims benefit as a CON of 13/847,254, filed 19 Mar 2013, now abandoned; which claims benefit as a CON of 12/787,283, filed 25 May 2010, issued as PAT 8431549; which claims benefit as a CON of 11/620,986, filed 08 Jan 2007, issued as PAT 7754702; which claims benefit of provisional application 60/757,119, filed 06 Jan 2006.

Claims 3, 9, 12-23, and 27-51 are pending in the current application and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 12 Nov 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 7754702 and 8895612 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 12 Nov 2021, and the terminal disclaimer, filed 12 Nov 2021, with respect that claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 and 30-57 of U.S. Patent No. 7754702 (reference patent) has been fully considered and is persuasive, as claims 1-2, 4-8, 10-11, and 24-26 are canceled and the terminal disclaimer has been recorded.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 12 Nov 2021, and the terminal disclaimer, filed 12 Nov 2021, with respect that claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 15-19 of U.S. Patent No. 8895612 (reference patent) has been fully considered and is persuasive, as claims 1-2, 4-8, 10-11, and 24-26 are canceled and the terminal disclaimer has been recorded.  
This rejection has been withdrawn. 


Bolger et al. teaches study of the hematologic, clinical, and biochemical response to intravenous iron in patients with chronic heart failure (CHF) and anemia. Intravenous iron sucrose, when used without concomitant EPO, is a simple and safe therapy that increases Hb, reduces symptoms, and improves exercise capacity in anemic patients with CHF. (page 1225, abstract) Bolger et al. teaches the study protocol where, in an outpatient setting, patients received 200 mg (10 ml) bolus injections of undiluted iron sucrose over 10 min into a peripheral vein on days 1, 3, and 5 of the study. (page 1225, right column, paragraph 2) 
The instant invention as claimed would not have been obvious to one of ordinary skill in the art before the time of the invention because intervening art Bolger et al. suggesting the state of the art at the time the invention teaches administration of 200 mg bolus injections of undiluted iron sucrose for the treatment of patients with chronic heart failure (CHF) and anemia. For the reasons detailed of record, the prior art does not teach or fairly suggest administration of the particular dosage of the instantly claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 3, 9, 12-23, and 27-51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623